DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 09/15/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) are rejected under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Specification
The abstract of the disclosure is objected to because:  

 	The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Wherein the abstract restates the title of this application and the abstract used the phrase Other embodiments are also disclosed herein that refers to the specification. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
 	The use of the term par 0050 discloses Bluetooth, Wi-Fi, ethernet, 4G, 5G, etc.  which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
  	As per claim 13/17,  those claim recite the limitations“ determining whether visual signal is location dependent and  creating a visual signal … or system for the visual signal.” Specification, par 0025 disclose a location system (e.g., 515) that may be used to determine when the signal should be executed. This determining the signal execution but it did not disclose the determination of the visual signal. Another par 0030 of the specification disclose Location engine 170 can use the static location data 175 and location data 180 to help determine whether the signal needs to be displayed. This par 0030 disclose to determine the signal whether to be displayed or not. But it did not disclose the visual signal to be displayed or not. 
that is not supported by the instant application as originally filed.  The applicant failed to provide support (i.e., page(s), line(s), and drawing(s)) for the newly added claims. The specification, par 0025 disclose a location system (e.g., 515) that may be used to determine when the signal should be executed. This determining the signal execution but it did not disclose the determination of the visual signal. Another par 0030 of the specification disclose Location engine 170 can use the static location data 175 and location data 180 to help determine whether the signal needs to be displayed. Par 0033 an app designed to operate a visual signal. But it does not disclose how the app creating the a visual signal.
 	However, the specification does not include description of subject matter, “a visual signal to be displayed.” In other words, there is NOT any a visual signal display described in the specification.  Applicant is advised to clearly and concisely provide claim language that is consistent and correlates to the specification and mindful not to improperly utilized language that is clearly not supported.  The Examiner respectfully requests the applicant to provide page(s), line(s), and figure(s) of the instant application that supports the limitation of the claim(s) and/or any supportive comment(s) to help clarify and resolve this issue(s).
  	As per claims 14-16; claims 14-16 are dependent on claims 13, and are analyzed and rejected accordingly. 
 


	








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar US 2013/0154822 in view of Anderson US 2003/0132847.

 As per claim 13, Kumar discloses A method comprising: 
 	receiving a set of rules ( par 0078 The interface 900 also includes user-selectable fields of an on-premises monitoring device 904, the computer device 114 received the user defined rules at 908  ), wherein the set of rules comprises one or more rules related to the display of  a visual file (par 0074 The computer device 114 may also be used for receiving monitoring information from on-premises monitoring devices, for example real-time media such as video, i.e. display of a visual file or images, i.e. display of visual file   of the premises.  )  and wherein the set of rules defines at least one event (par 0078 a selection of a client application 908, and notification preferences 910. The combination, 904, 906 , i.e. events ,  908, 910  of some or all of the selections results in a new rule , i.e. sets of rules , is  received by the database from the user interface 900   ); 
 	detecting the at least one event (par 0070  at event 402 which is receiving, i.e. detect  an alarm event from a monitoring device in relation to a premises); 
 	generating a visual file design ( par 0070 At event 404, an alarm event record is assembled, i.e. generating,  in a memory, which can include a timestamp of the alarm event (including the date), and media content or an address or pointer to the applicable media content. The media content may include, for example, audio, video, i.e. and/or images.); 
 	determining whether the visual file is location dependent ( par 0080  time of day and/or day settings may also be used to configure preferred alarm notifications via media life 704, i.e. the signal, of the door can be determining based on the settings.. wherein the setting can front door or any door, location dependent. For example, a door open event during weekends (Saturday and Sunday) or a holiday may be considered an alarm event ); 
 	determining whether the location dependency has been met ( par 0053   the alarm event message 700 includes message content 702 (e.g. message body text) and may include media content by way of a media file 704. As shown in FIG. 7, the message content 702 can include a number of elements or fields such as an introduction 706 (e.g., "You have an alarm notification!" as shown), an alarm level 708, an identification of the on-premises monitoring device (e.g. "front door"), the location dependency has been met,  and alarm event (e.g. "open") 710, a timestamp 712 (e.g. "Jan. 1, 2010 9:00 pm"), and/or an address or link 714 to media content of the premises.  ); and
   generating the visual file once the location dependency has been met ( 0054  the media file 704, the particular format of the included media file 704 may include video, audio, and/or images  , i.e. visual file, of the premises or of the on-premises monitoring device  when  an alarm level 708, an identification of the on-premises monitoring device (e.g. "front door"), the location dependency has been met ).  
  	Kumar does not explicitly disclose a visual signal of an image of any location.
  	However, Anderson discloses a visual signal of an image of any location ( 0014 a conventional NTSC encoder 36 may be included in the system 10 to convert the incoming IR radiation images of the fire scene of the region, from lines 24 via the FPGA 20 to a format for displaying on a standard display monitor 38 in visible gray scale images, i.e. visual signal of an image on the display 38 and fig.1, FPGA 20 for adjusting brightness and contrast of the pixel stream of images generated by the array 16 prior to being assembled by the FPGA 20. The DSP 28 may be coupled to the controller 32 over signal lines 34 for directing the brightness and contrast settings and  the processing the image by the DSP 28 of the  system 10 may also include an alarm display 40 , i.e. visual signal, with a plurality of alarm lamps 42  wherein the image of the fire scene of the region ). 

 	Kumar and Anderson are both considered to be analogous to the claimed invention because they are in the same field of converting the image for digital set-top box or converting the image to display format. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of displaying on a standard display monitor in visible gray scale images of Anderson and provide the identified the region of the fire event( par 0016).
 	Doing so would a fire event is determined and an alarm is issued, thereby fire event criteria can be calculate to save some locations and remain alert event indicated (par 0016).

 	 As per claim 14, Kumar in view of Anderson discloses the method of Claim 13, Anderson disclose wherein the visual signal comprises activating a light bulb (0014 a conventional NTSC encoder 36 may be included in the system 10 to convert the incoming IR radiation images of the fire scene of the region, from lines 24 via the FPGA 20 to a format for displaying on a standard display monitor 38 in visible gray scale images, i.e. visual signal of an image on the display 38 and fig.1, FPGA 20 for adjusting brightness and contrast of the pixel stream of images generated by the array 16 prior to being assembled by the FPGA 20. The DSP 28 may be coupled to the controller 32 over signal lines 34 for directing the brightness and contrast settings and  the processing the image by the DSP 28 of the  system 10 may also include an alarm display 40 , i.e. visual signal, with a plurality of alarm lamps 42 wherein the processing the image by FPGA  with DSP provides signal to the alarm lamps as a light bulbs  )  

As per clam 15, Kumar in view of Anderson discloses the method of Claim 13, the combination discloses  wherein the visual signal comprises displaying the signal design on a display device ( Kumar discloses 0029   The client application agent may be used to display messages onto a video display screen (e.g. television), for example as an overlay to existing displayed television content    and 0064  The alarm event message 700 may be received and displayed as an overlay to existing displayed television content. The alarm event message 700 may include the media file, i.e. video or images, visual signal, 704 displayed in-line to the message 700 on the screen, i.e. display device  and 0074 The computer device 114 may also be used for receiving monitoring information from on-premises monitoring devices, for example real-time media such as video or images of the premises. The computer device 114 may, for example, be a tablet computer, a mobile phone, or general purpose device such as a personal computer. Some example embodiments may include the use of a dedicated installed application or "app" on the computer device 114.  and   Anderson discloses par 0014 the FPGA 20 to a format for displaying on a standard display monitor 38, i.e. display device, in visible gray scale images, i.e. visual signal).  

As per claim 16, Kumar in view of Anderson discloses the method of Claim 15, the combination discloses wherein the visual signal comprises displaying the signal design on more than one display device ( Kumar discloses , par 0074, fig.1, 0064  The alarm event message 700 may be received and displayed as an overlay to existing displayed television content. The alarm event message 700 may include the media file, i.e. video or images, visual signal, 704 displayed in-line to the message 700 on the screen, i.e. display device  and 0074 The computer device 114 may also be used for receiving monitoring information from on-premises monitoring devices, for example real-time media such as video or images of the premises par 0055,  those images such as animation-GIF (ANI-GIF) visual signal and  Anderson discloses par 0014 the FPGA 20 to a format for displaying on a standard display monitor 38, i.e. display device, in visible gray scale images, i.e. visual signal). 

 
As per claim 17, Kumar discloses a system comprising: 
 	at least one data processor ( par 0007  sever system  102 of the processor); 
 	a memory ( par 0048 device components such as memory 208); and 
 	an event detector ( par 0049  the server system 102, i.e. an event detector, may determine or detect a presence of one or more client applications 210, and send an alarm event message to a client application 210 when that client application 210 is present.), executable by the data processor to determine whether an event has occurred;
 	 a design generator (par 0070 At event 406, the monitoring server 116, i.e.  a design generator ), executable by the data processor to (par 0067 The alarm event message 700 may include the media file 704 in the form of image or video, which may be in-line to the message 700. The message 700 may also include the introduction 706, the alarm level 708, the identification of the on-premises monitoring device and alarm event 710, the timestamp 712, and/or the link 714 to media content, wherein the media content includes image or video and additional user interactions. The message 700 may be content-rich, which can include Flash content, additional text formatting such as colors, bolding and/or highlighting ): 
 	create a visual content to be displayed for verification purposes(  par 0050    the server system 102 generates, i.e. create  one or more alarm event message par 0067  The message 700 may be content-rich, which can include Flash content, visual , additional text formatting such as colors, bolding and/or highlighting); and 
 	content execution system ( par 0055 The media file 704 may include video when sent to a digital set-top box 160, i.e. execution system and 0085 [0085] The term "computer readable medium" as used herein includes any medium which can store instructions, program steps, or the like, for use by or execution by a computer or other computing device including, but not limited to: magnetic media, such as a diskette, a disk drive, a magnetic drum, a magneto-optical disk, a magnetic tape, a magnetic core memory, or the like; electronic storage, ), executable by the data processor to execute the display of the visual content (par 0029 The cable television network 104 may generally include television content services and data services such as Data Over Cable Service Interface Specification (DOCSIS) services., the television content services are accessible using a digital television terminal, for example a digital set-top box 160. The digital set-top box 160 may include a client application agent, which may be used to communicate with the server system 102. The client application agent may be used to display messages onto a video display screen (e.g. television), for example as an overlay to existing displayed television content. Such messages may be received from the server system 102. The client application agent may be used to determine when a user or subscriber is operating the digital set-top box 160. For example, a user may be operating a digital set-top box 160 at his cottage, while an alarm event is occurring at his primary residence.).

 	Kumar does not explicitly disclose a processor to create a signal of images, a signal execution system to execute a display of the signal of images.

 	However, Anderson discloses a processor to create a signal of images ( par 002    Each detector receives the total radiation from the area of interest and generates an electrical signal representative of the total radiation received which may in turn be compared to a threshold value. ); and  
 	a signal execution system ( par 0014 system 10 to execute the image to produce the electrical signal to the lamps 42) to execute a display of the signal of images( 0014  the processing the image by the DSP 28 of the  system 10 may also include an alarm display 40 , i.e. visual signal, with a plurality of alarm lamps 42  wherein the image of the fire scene of the region ). 

 	Kumar and Anderson are both considered to be analogous to the claimed invention because they are in the same field of converting the image for digital set-top box or converting the image to display format. 
 	Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumar to incorporate the teaching of displaying on a standard display monitor in visible gray scale images of Anderson and provide the identified the region of the fire event( par 0016).
 	Doing so would a fire event is determined and an alarm is issued, thereby fire event criteria can be calculate to save some locations and remain alert event indicated (par 0016).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Nathan et al US 2017/0195386, in analogous art, discloses  a create a visual signal for detection events ( fig.6, par 0112  events that generate , i.e. create, either an audio or visual signal that can be automatically analyzed by the processor according to the various detection parameters, mobile device 112 displaying the visual signal of the event).
 	Tusch US 20210279475  discloses  0727  discloses rule generation for events,  [0101] Digital representation includes an estimate or measurement of depth or distance from the sensor of a person or object or part of the environment; 0920] ART ( apps ) is setup to anticipate and respond to personal requirements depending on the homeowner specific needs 0987] The control settings on the demo device controller are adjusted to reflect the permissions granted to one executive and not to the other. [0106] The event streams are sent to cloud analytics apps such as for example cloud-based data monitoring, data gathering or learning service. [0113] Control is implemented using gesture recognition ( the digital representation / visual signal of the people or object )  (e.g. wave at a computer-vision sensor to turn it off; wave at a light switch to turn the lights up or down). Wherein the digital representation activate the light switch to turn lights up or down that is equal to the light bulb)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ABU S SHOLEMAN/           Primary Examiner, Art Unit 2496